Case 3:20-cv-05007-MAS-DEA Document 11 Filed 06/29/20 Page 1 of 2 PageID: 480



David S. Sager
William J. Diggs
DLA PIPER LLP (US)
51 John F. Kennedy Parkway, Suite 120
Short Hills, New Jersey 07078-2704
(973) 520-2550
david.sager@dlapiper.com
william.diggs@dlapiper.com

Attorneys for Defendant
UATP Management, LLC

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

 APFA, INC.,                                        HONORABLE MICHAEL A. SHIPP
                                                    Civil Action No. 3:20-CV-05007
               Plaintiff,
                                                    NOTICE OF MOTION TO DISMISS OR, IN
                 v.                                   THE ALTERNATIVE, TO STAY THIS
                                                       ACTION PENDING ARBITRATION
 UATP MANAGEMENT, LLC,
                                                          (Document Electronically Filed)
               Defendant.

TO:    Brent M. Davis, Esq.
       Justin M. Klein, Esq.
       MARKS & KLEIN, LLP
       63 Riverside Ave.
       Red Bank, New Jersey 07701

       Attorneys for Plaintiff

COUNSEL:

       Please take notice that on August 3, 2020, or as soon thereafter as counsel may be heard,

the undersigned attorneys for UATP Management, LLC (“UATP”) shall move before the United

States District Court for the District of New Jersey, Newark Vicinage, located at 50 Walnut Street,

Newark, NJ 07102, for an Order dismissing the Complaint of APFA, Inc. (“APFA”) or, in the

alternative, to stay this action pending arbitration.
Case 3:20-cv-05007-MAS-DEA Document 11 Filed 06/29/20 Page 2 of 2 PageID: 481



       Please take further notice that in support thereof, UATP shall rely upon the accompanying

brief. A proposed form of Order is submitted herewith.

       Please take further notice that oral argument is requested.

Dated: June 29, 2020

                                                     DLA PIPER LLP (US)


                                                     /s/ David S. Sager
                                                     David S. Sager
                                                     William J. Diggs
                                                     51 John F. Kennedy Parkway, Suite 120
                                                     Short Hills, New Jersey 07078-2704
                                                     (973) 520-2550
                                                     david.sager@dlapiper.com
                                                     william.diggs@dlapiper.com

                                                     Norman Leon (pro hac vice forthcoming)
                                                     444 West Lake Street, Suite 900
                                                     Chicago, Illinois 60606-0089
                                                     (312) 368-4044
                                                     norman.leon@dlapiper.com

                                                     Karen C. Marchiano (pro hac vice
                                                     forthcoming)
                                                     2000 University Avenue
                                                     East Palo Alto, California 94303
                                                     (650) 833-2170
                                                     karen.marchiano@us.dlapiper.com

                                                     Attorneys for Defendant
                                                     UATP Management, LLC




WEST/290926409
